DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cooling element” in claims 1 and 22 and “a forced convection device” in claims 1 and 24. The claim limitation use a generic placeholder (“element’ and “device”) that is coupled with functional language (“cooling” and “forced convection”), and the claim does not recite sufficient structure to perform the recited function and is not preceded by a structural modifier.
A review of the specification (paragraph 0061, see the US publication of the application) indicates that a Peltier element and a fan are the respective structures of “a cooling element” and “a forced convection device” in claims 1, 22 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 2 is objected to because of the following informalities:
“a base” in claim 2 should read --the base-- since a base has been already recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundere (US Patent No. 3,670,561) in view of Ikeda (US PGPub No. 2010/0269517), Samadiani (US PGPub No. 2016/0085277) and Nakanishi (US Patent No. 6,282,089).
Regarding claim 1, Hundere discloses a temperature system (cooling system in Fig. 3) for improving a thermal profile (by cooling water at 63) of a heater tube (41) in a thermal oxidation rig (the system in Fig. 1), the temperature system comprising:
first (52) and second bus bars (53, Fig. 3) each including:
a heat sink (the portion of bus bar 52 and 53 with a cooling water path within) arranged proximate to a base of the bus bar (the portion of the bus bar 52 and 53 at attachment of the heater tube 41) that secures the bus bar to the thermal oxidation rig (the bus bar 18 or 52 is secured within the system in Fig. 1), and
a controller (57).
Hundere fails to disclose first and second bus bars each including: a cooling element that interposes the heat sink and the base of the bus bar,
a forced convection device,
a thermocouple, and
a controller operable to independently control the cooling elements and the forced convection devices of the first and second bus bars based on temperature measured by the thermocouples.
Ikeda (Figs. 1-7 and 1-8) discloses a cooling element (thermoelectric cooler 3) that interposes the heat sink (4) and the base (heat receiving device 2), and
a forced convection device (fan 20).
Samadiani discloses a first and second electronic assemblies 110 that requires cooling (Fig. 1). Each of the assembly 110 includes same cooling elements including fans 126, heat pipe 136, temperature sensors 146 and controller 144 (Figs. 2A and 2B).
Since Hundere removes heat from the heater tube 41 by cooling water and Ikeda also removes heat from heat sources 5-1 and 5-2 by thermoelectric cooler 3, heat pipes 6 and heat sink 4, Hundere in view of Ikeda may have the cooling water path replaced with the Ikeda’s cooling device as shown in Figs. 1-7 and 1-8. Specifically, the bus bar 52 in Hundere is analogous to the heat receiving/spreading device 2 in Ikeda, so that the bus bar 52 may have openings that receive heat pipes 6; and the thermoelectric cooler 3 and heat sink 4 may be provided on the right side of the bus bar 52 to receive heat from the heater tube 41. According to the teaching of Samadami, one may suggest that each bus bars 52 and 53 that requires cooling in Hundere may receive the identical cooling unit. In this case, the bus bar 53 in Hundere may also receive the same cooling unit as disclosed in Ikeda. Further, temperature sensor may be added to each of the bus bars 52 and 53 as taught by Samadami for monitoring the temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first and second bus bars each including: a cooling element that interposes the heat sink and the base of the bus bar, a forced convection device, and a thermocouple in Hundere as taught by Ikeda and Samadami in order to improve cooling efficiency (paragraph 0124 of Ikeda) and to monitor the temperature.
Nakanishi discloses a controller controls the cooling elements and the forced convection devices based on the temperature measured by the thermocouple (see col. 7, lines 20-30 of Nakanishi, the controller for controlling the heat release using the fan motors and the Peltier devices in response to temperature sensor).
Samadami further discloses a controller (900, Fig. 9) operable to independently control of the cooling system (see paragraph 0158, the system 900 may be used in providing local control for particular ones of … combined power/cooling units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a controller operable to independently control the cooling elements and the forced convection devices of the first and second bus bars based on temperature measured by the thermocouples in Hundere as taught by Nakanishi and Samasami in order to reduce power consumption (col. 7, lines 20-30 of Nakanishi) so that maintains the buss connector 52 as a constant temperature (col. 3, lines 70-73 of Hundere).
22. (New) A temperature system for improving a thermal profile of a heater tube in a thermal oxidation rig, the temperature system comprising: first and second bus bars each having a cooling module and a temperature sensor; a heater tube supported by the first and second bus bars; and a controller operable to independently control the cooling modules based on temperature measurements from the temperature sensors.
Regarding claim 2, Hundere as modified further discloses wherein each bus bar includes a bore extending from the base of the bus bar for receiving a heat pipe (Hundere in view of Ikeda and Samadiani has openings that extends from the portion of the bus bar 52 and 53 at attachment of the heater tube 41 in a direction of the radius of the openings).
Regarding claim 3, Hundere as modified further discloses a thermal oxidation rig for analyzing a fuel sample (the system in Fig. 1, the system testes thermal oxidation of a fuel sample, see “Summary of the Invention”), the thermal oxidation rig comprising:
a test section (at 17 in Fig. 1, and Fig. 2) comprising a heater tube assembly (Fig. 2) supported by the first and second bus bars (52 and 53, see Fig. 3), wherein the heater tube assembly is secured within a clamping assembly arranged in each of the first and second bus bars (the heater tube 41 is clamped into the ends of buss connectors 52 and 53, see col. 3, lines 55-59), wherein the heater tube assembly comprises
a sleeve (housing 38), wherein the sleeve is hollow (the housing 38 is hollow) and is open at opposed ends (the housing is open at each end with cap 40 equipped, see col. 3, lines 15-23); the heater tube (41) secured within the sleeve (in the hollow space) and hermetically sealed therein (with seal 44); a fuel inlet (bottom side of the assembly 17, see Fig. 1) and a fuel outlet (top side of the assembly 17, Fig. 1; and 39 in Fig. 2) arranged on the sleeve between the open ends of the sleeve (between caps 40);
the temperature system of claim 1 for independently controlling a temperature of said bus bar to improve a thermal profile of the heater tube in the thermal oxidation rig (the system in Hundere in view of Ikeda, Samadiani and Nakanishi includes the temperature system as recited in claim 1).
Regarding claim 22, Hundere discloses a temperature system (cooling system in Fig. 3) for improving a thermal profile (by cooling water at 63) of a heater tube (41) in a thermal oxidation rig (the system in Fig. 1), the temperature system comprising:
first (52) and second bus bars (53, Fig. 3),
a heater tube (41) supported by the first and second bus bars (52 and 53); and
a controller (57).
Hundere fails to disclose first and second bus bars each having a cooling module and a temperature sensor; and
a controller operable to independently control the cooling modules based on temperature measurements from the temperature sensors.
Please see the rejection of claim 1 above for the teachings of Ikeda, Samadami and Nakanishi.
Regarding claim 23, Hundere as modified further discloses wherein the cooling modules each comprises a Peltier element (the cooling modules as taught by Ikeda is a thermoelectric cooler 3).
Regarding claim 24, Hundere as modified further discloses wherein the cooling modules each further comprises a forced convection device (Hundere as modified by Ikeda and Samadami includes a fan 20 in each of the bus bars 52 and 53).
Regarding claim 25, Hundere as modified further discloses wherein each forced convection device is a fan (see rejection of claim 24 above).
Regarding claim 26, Hundere as modified further discloses wherein each the cooling modules each further comprises a heat sink (Hundere as modified by Ikeda and Samadami includes a heat sink 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundere (US Patent No. 3,670,561), Ikeda (US PGPub No. 2010/0269517), Samadiani (US PGPub No. 2016/0085277) and Nakanishi (US Patent No. 6,282,089) as applied to claim 1 above, and further in view of Dumoulin (US Patent No. 3,597,113), Bargh (EP 1754505 A1) and Teague (US PGPub No. 2017/0021951).
Regarding claim 5, Hundere as modified fails to disclose a pumping system for moving the fuel sample from a sample container, into the fuel inlet, and through the test section, the pumping system comprising: a first and second syringe assembly, each syringe assembly having a hollow barrel that defines a volume for holding the fuel sample, a tip disposed at an upper end of the barrel, an open end disposed at a lower end of the barrel, each syringe assembly having an inlet valve and an outlet valve;
a pair of pistons that are each arranged to slide within one of the barrel volumes, each piston having shaft that extends into the volume through the open end of the barrel and connects to a head portion that abuts an interior wall of the hollow barrel so that the volume is sealed from the open end of the barrel, and
a pair of motors, each of the motors is coupled to one of the pistons and independently controlled so that a flow rate of the fuel sample remains constant, wherein each of the motors controls a stroke of its respective piston such that the pistons accelerate and decelerate simultaneously.
Dumoulin discloses a pumping system (Fig. 1) for moving the fuel sample from a sample container (from reservoir 13), into the fuel inlet (to fuel pipeline 15), and through the test section (the fuel is moved through the section 17 when Dumoulin is applied in Hundere), the pumping system comprising: a first and second syringe assembly (1 and 2), each syringe assembly having a hollow barrel that defines a volume for holding the fuel sample (the syringes 1 and 2 are cylindrical and have a volume to hold a fuel), 
a pair of pistons (assembly of 3-6) that are each arranged to slide within one of the barrel volumes (see Fig. 1), each piston having shaft (5 and 6) that extends into the volume (inside syringes 1 and 2) through the open end of the barrel (at top of syringes 1 and 3) and connects to a head portion (3 and 4) that abuts an interior wall of the hollow barrel so that the volume is sealed from the open end of the barrel (by ring gaskets on pistons 3 and 4, see col. 4, lines 19-22), and
a pair of motors (7 and 8), each of the motors is coupled to one of the pistons and independently controlled so that a flow rate of the fuel sample remains constant (motor 7 coupled to piston 3; motor 8 coupled to piston 4, and the motors are controlled to deliver adjuvant at a constant rate, col. 5, lines 73-75), wherein each of the motors controls a stroke of its respective piston such that the pistons accelerate and decelerate simultaneously (“accelerate and decelerate simultaneously” is understood that the pistons accelerate in opposite directions, the pistons always accelerates in opposite directions by their respective motors to provide a constant flow of adjuvant).
Bargh (Fig. 7) discloses a tip (at port 33) disposed at an upper end of the barrel (upper end of the cylinder of syringe 11), an open end disposed at a lower end of the barrel (bottom opened end of the cylinder of syringe 11 which allows piston 12 through the opening).
Teague (Fig. 9) discloses each syringe assembly (420a and 420b) having an inlet valve (426ai, 426bi) and an outlet valve (426ao, 426bo). The Figure 9 of Teague shows a check valve structure so that the flow can only be flown in one direction through the inlets /outlets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tip disposed at an upper end of the barrel, an open end disposed at a lower end of the barrel in Hundere as taught by Bargh in order to supply a fluid in a constant rate (see col. 5, lines 73-75 of Dumoulin; and col. 2, lines 58-63 of Hundere); to allow air bubbles rises more quickly to perform efficient removal of the bubbles from the syringe (paragraph 0023 of Bargh); and to perform efficient the fluid pumping / aspirating without controlling a valve.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hundere (US Patent No. 3,670,561), Ikeda (US PGPub No. 2010/0269517), Samadiani (US PGPub No. 2016/0085277) and Nakanishi (US Patent No. 6,282,089) as applied to claim 1 above, and further in view of Efune (DE 3901385 A1), Dumoulin (US Patent No. 3,597,113), Bargh (EP 1754505), Teague (US PGPub No. 2017/0021951) and Youngblood (US PGPub No. 2012/0014409).
Hundere as modified further discloses a thermal oxidation rig for analyzing a fuel sample (the system in Fig. 1, the system testes thermal oxidation of a fuel sample, see “Summary of the Invention”) including the temperature system of claim 1, the thermal oxidation rig comprising:
a test section (at 17 in Fig. 1, and Fig. 2) comprising a heater tube assembly (Fig. 2) supported by the first and second bus bars (52 and 53, see Fig. 3), wherein the heater tube assembly is secured within a clamping assembly arranged in each of the bus bars (the heater tube 41 is clamped into the ends of buss connectors 52 and 53, see col. 3, lines 55-59), wherein the heater tube assembly comprises:
a gauge for positioning the heater tube of the heater tube assembly (cap 40, which sets a position of the heater tube 41) within a sleeve (housing 38) of the heater tube assembly, the gauge comprising a body (cap body) having a first and a second end (bottom and top ends of the cap 40 in Fig. 2) and a bore (a bore of larger radius with a screw thread) that extends from the first end (bottom end) into the body for a length (a vertical length), wherein the bore has a diameter that is sized to receive an open end of the sleeve (the bore receives a top end of the housing 38), wherein the heater tube (41) includes a pair of shoulders (thicker portions of the heater tube 41 which are partially fixed in bus bars 52 and 53, see Fig. 3) interposed by a first portion (thinner portion of heater tube 41 that defines annulus 50a, Fig. 2) and the shoulders extend away from the first portion from a lip (the thicker portion extends away from the thinner portion from a fillet between the two, see Fig. 2),
wherein one of the shoulders extends through the sleeve and into the length of the bore such that the lip is positioned proximate to an outlet (39) of the sleeve (see Fig. 2),
wherein the clamping assembly secures the heater tube to the bus bar (see above), and
a temperature control system of claim 1 for independently controlling a temperature of said first and second bus bars to improve a thermal profile of the heater tube in the thermal oxidation rig (the system in Hundere in view of Ikeda and Nakanishi includes the temperature system as recited in claim 1).
Hundere fails to disclose wherein the clamping assembly further comprises:
a bore extending into an end of the bus bar and terminating at an inner face of the bus bar,
a pair of prongs extending from the inner face to the end of the bus bar, the prongs defining a gap that extends with the bore,
a plate arranged to slide within the gap in an axial direction, and
a screw arranged within the bore and coupled to the plate, wherein rotation of the screw translates to displacement of the plate in the axial direction;
a pumping system for moving the fuel sample from the sample container and through the test section, the pumping system comprising:
a first and second syringe assembly, each syringe assembly having a hollow barrel that defines a volume for holding the fuel sample, a tip disposed at an upper end of the barrel, an open end disposed at a lower end of the barrel, each syringe assembly having an inlet valve and an outlet valve,
a pair of pistons that are each arranged to slide within one of the barrel volumes, each piston having shaft that extends into the volume through the open end of the barrel and connects to a head portion that abuts an interior wall of the hollow barrel so that the volume is sealed from the open end of the barrel, and
a pair of motors, each of the motors is coupled to one of the pistons and independently controlled so that a flow rate of the fuel sample remains constant, wherein each of the motors controls a stroke of its respective piston such that the pistons accelerate and decelerate simultaneously;
an aeration system for aerating the fuel sample in the sample container, the aeration system including a pump, a flowmeter for measuring airflow generated by the pump and injected into the sample container, wherein the pump further comprises a controller that is associated with the flowmeter and automatically maintains the airflow at a constant rate via a control loop.
Efune discloses wherein the clamping assembly (Fig. 2) comprises:
a bore (see the annotated figure below) extending into an end of the bus bar and terminating at an inner face of the bus bar (when Efune is applied in Hundere, the clamping for the heater tube 41 at left end of the bus bars 52 and 53 is replaced with Fig. 2 of Eufune. Therefore the bore extending into left end of the bus bars 52 and 53; and terminating at an inner face inner side of the C shaped clamp of Eufine applied on the left end of the bus bars 52 and 53),
a pair of prongs (see the annotated figure below) extending from the inner face to the end of the bus bar, the prongs defining a gap that extends with the bore (the gap between the two prongs which is also extends with the bore in vertical direction),
a plate (23, see the annotated figure below) arranged to slide within the gap in an axial direction (up-down direction), and
a screw (30) arranged within the bore and coupled to the plate (see Fig. 2), wherein rotation of the screw translates to displacement of the plate in the axial direction (the rotation of the screw pushes the plate in the up-down displacement direction of the screw).

    PNG
    media_image1.png
    377
    482
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamping assembly as set forth in claim 21 in Hundere as taught by Efune in order to obtain quick and simple way to secure a pipe (paragraph 0003 of the translation of Efune).
For the pumping system recited in claim 21, please see the rejection in claim 5 above for the teachings of Dumoulin, Bargh and Teague to incorporate the claimed pump system in Hundere.
Youngblood discloses an aeration system (see Figs. 2 and 4) for aerating the fuel sample in the sample container (in container 41), the aeration system including a pump (43), a flowmeter (49) for measuring airflow generated by the pump and injected into the sample container (that measures the amount of air), wherein the pump (43) further comprises a controller (embedded computer 21, see paragraph 0045) that is associated with the flowmeter (the computer 21 is associated with a flow of air in downstream flowmeter 49 by controlling the aeration pump 43) and automatically maintains the airflow at a constant rate via a control loop (by flowmeter 49, paragraph 0045 and sample aeration control 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the aeration system as set forth in claim 21in Hundere as taught by Youngblood in order to provide an oxygen saturated sample for the oxidation test (paragraph 0039 of Youngblood).
Response to Arguments
Applicant’s arguments, see remarks, filed 1/27/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Hundere (US Patent No. 3,670,561) in view of Ikeda (US PGPub No. 2010/0269517), Samadiani (US PGPub No. 2016/0085277) and Nakanishi (US Patent No. 6,282,089). Specifically, the new reference Samadiani is relied upon that the same cooling unit can be applied to each of the heat generating devices, and the thermocouple in each of the cooling unit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763